Exhibit 10.1

ASSET PURCHASE AGREEMENT

     This Asset Purchase Agreement (“Agreement”) is made and entered into this
1st day of May, 2007 by and among Goldleaf Financial Solutions, Inc., a
Tennessee corporation (“Purchaser”); DataTrade L.L.C., a Missouri limited
liability company (“Seller”); Colin McAllister (“McAllister”), Clay Hamlet
(“Hamlet”) and Donald “Matt” Murphy (“Murphy”), each of whom is an individual
resident of Missouri and who together own a majority of the outstanding
interests of Seller as set forth herein (Seller, McAllister, Hamlet and Murphy
are collectively referred to as the “Seller Parties”).

Recitals:

     Seller is engaged in the business of providing software products related to
remote deposit and checkscan, remittance and lockbox, voice and speech
recognition, document and report management, data conversion and related
services to financial institutions (collectively, the “Business”).

     Purchaser desires to purchase, and Seller desires to sell, substantially
all of the assets of Seller associated with the Business, and Seller desires to
transfer, and Purchaser desires to assume, certain liabilities of Seller arising
in connection with the Business, all upon the terms and conditions and subject
to the limited exceptions set forth in this Agreement.

     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements of the parties hereinafter set forth, the parties to
this Agreement, intending to be legally bound, do hereby agree as follows:

ARTICLE 1
SALE AND PURCHASE

     1.1 Included Assets. Upon the terms and subject to the conditions of this
Agreement, Purchaser agrees to purchase, accept and acquire from Seller, and
Seller agrees to sell, transfer, assign, convey and deliver to Purchaser, at the
Closing (as defined in Section 3.1 below), all right, title and interest in and
to all of the assets, real, personal and mixed, tangible or intangible, used
directly or indirectly in or otherwise relating to the Business as owned or held
by Seller, except as expressly excluded by Section 1.4 below. Subject to the
express exclusion and qualification in Section 1.4, the foregoing rights and
assets to be transferred to Purchaser under this Agreement are collectively
referred to in this Agreement as the “Assets.” As used in this Agreement, the
“Determination Date” means the date of this Agreement or if another date is
specifically identified in a schedule as the Determination Date for purposes of
the Assets described in that schedule, such other specified date. Without in any
way limiting the generality of the foregoing, the Assets shall include all of
Seller's right, title and interest in and to the following Assets, wherever
located:

          1.1.1 All of Seller's service, license, marketing and other similar
agreements and sales contracts used directly or indirectly in or otherwise
relating to the Business (the “License Agreements”) including, without
limitation, the License Agreements disclosed in Schedule 1.1.1;

--------------------------------------------------------------------------------

          1.1.2 All of Seller's fixed assets, goods, equipment and other
property used directly or indirectly in or otherwise relating to the Business
(the “Equipment”), including the Equipment disclosed in Schedule 1.1.2 (but
excluding the Vehicles as defined below);

          1.1.3 All inventories of Seller and all unused or reusable materials,
work in process, damaged or unfinished goods and supplies, in each case to the
extent used directly or indirectly in or otherwise relating to the Business (the
“Inventory”), including the Inventory disclosed in Schedule 1.1.3;

          1.1.4 All computer software, databases and all other Intellectual
Property, whether owned or licensed, used directly or indirectly in or otherwise
relating primarily to the Business, including the Intellectual Property
disclosed in Schedule 1.1.4 (for purposes of this Agreement, “Intellectual
Property” means all of the following owned by or issued or licensed to or by
Seller and used or held for use in connection with the Business: (a) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto and all patents, patent applications, and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof; (b) all
trademarks, service marks, trade dress, logotypes, trade names, URL domain names
and corporate names, together with all translations, adaptations, derivations
and combinations thereof and including all goodwill associated therewith, and
all applications, registrations and renewals in connection therewith; (c) all
copyrightable works (including all software and all other computer software,
including source code), data, databases, data collections and related
documentation, all copyrights and all applications, registrations and renewals
in connection therewith; and (d) all Trade Secrets and Confidential Information
of Seller, as such terms are defined in Section 10.17.2);

          1.1.5 All office furniture and fixtures used directly or indirectly in
or otherwise relating primarily to the Business (the “Office Furniture”); as of
the Determination Date, the Office Furniture consists of all items disclosed in
Schedule 1.1.5;

          1.1.6 The entire leasehold, rental or other interest arising under or
pursuant to leases of:

               (A) real property, including buildings, structures and other
improvements located thereon, fixtures contained therein and appurtenances
thereto, and easements and other rights relative thereto;

               (B) equipment, including computer hardware and associated
telecommunications equipment, media and tools;

               (C) office furniture; and

2

--------------------------------------------------------------------------------

               (D) other personalty,

in each case as used directly or indirectly in or otherwise relating to the
Business (the “Leases”); as of the Determination Date, the Leases consist of all
leases disclosed in Schedule 1.1.6;

          1.1.7 All contracts (including customer contracts), agreements,
licenses, commitments, arrangements, and permissions entered into in connection
with or otherwise relating to the Business (the “General Contracts”), which
items are disclosed in Schedule 1.1.7, to the extent not otherwise classified as
License Agreements, Leases or Insurance Policies (as defined herein);

          1.1.8 All business and marketing records, including accounting and
operating records, asset ledgers, Inventory records, reports, budgets, personnel
and payroll records of employees of Seller to be employed by Purchaser, customer
lists, supplier lists, information and data respecting leased or owned
equipment, correspondence and mailing lists, advertising materials and
brochures, and other business records used directly or indirectly in or
otherwise relating to the Business or the Assets, in whatever form they exist
(the “Business Records”);

          1.1.9 All governmental approvals, authorizations, certifications,
consents, variances, permissions, licenses, and permits to or from, or filings,
notices, or recordings to or with, federal, state, or local governmental
authorities as well as states and jurisdictions outside of the U.S. (the
“Authorizations”), directly or indirectly relating to the Business, but subject,
as to the reassignability to Purchaser, to the procurement of the Required
Government Consents (as defined herein), if any; as of the Determination Date,
the Authorizations consist of the items disclosed in Schedule 1.1.9;

          1.1.10 All claims Seller may have against any person relating to or
arising from the Assets or the Business, including rights to recoveries for
damages or defective goods, to refunds, insurance proceeds and choses in action
(“Seller Claims”), but excluding any Seller Claims under or in connection with
the Excluded Assets;

          1.1.11 Cash in the amount designated on Schedule 1.1.11 (if any),
which equals, on the date of the Closing, the amount of Seller's prepaid
expenses received by Seller from their customers for subsequent expenditure by
Seller in connection with work to be performed by Seller (and thus Purchaser
after the Closing);

          1.1.12 All accounts, trade accounts receivable and all notes, bonds
and other evidences of indebtedness of and rights to receive payments arising
out of sales occurring in the conduct of the Business, including any rights of
Seller with respect to any third party collection procedures or any other
actions or proceedings that have been commenced in connection therewith (the
“Accounts Receivable”), including the Accounts Receivable disclosed in Schedule
1.1.12;

          1.1.13 All prepaid expenses relating to the Business (the “Prepaid
Expenses”), including the items listed in Schedule 1.1.13;

3

--------------------------------------------------------------------------------

          1.1.14 All motor vehicles owned or leased by Seller and used or held
for use in the conduct of the Business (the “Vehicles”), including the vehicles
listed in Schedule 1.1.14;

          1.1.15 All security deposits deposited by or on behalf of Seller as
lessee or sublessee under any Leases;

          1.1.16 Other than the Intellectual Property, all other intangible
rights and property of Seller, including going concern value, goodwill,
telephone, telecopy and e-mail addresses and listings; and

          1.1.17 All securities owned by Seller that constitute the capital
stock or equity interests of Seller’s subsidiaries, if any.

     1.2 Intent of the Parties. Although the Schedules to this Agreement are
intended to be complete, to the extent any rights or assets of Seller relate to
the Business or are otherwise necessary for the ownership and use of the Assets
and the conduct of the Business, but are not properly itemized or do not appear
in the applicable schedules where required, then unless this Agreement otherwise
provides directly for Purchaser to provide for or obtain such rights or assets
in a different way or unless such rights or assets are specifically included in
Excluded Assets, the general language of Section 1.1 shall govern, and such
rights and assets shall nonetheless be deemed transferred to Purchaser at
Closing.

     1.3 Title to and Transfer of Assets. Seller agrees to convey to Purchaser
fee simple, good, marketable and unencumbered title to all of the Assets, free
of all Liens, by appropriate documents of transfer and sale, including such
bills of sale, endorsements and assignments, and other good and sufficient
instruments of bargain and sale, in such form as shall be approved and deemed
appropriate by legal counsel for Purchaser and Seller. (For purposes of this
Agreement, “Lien” means any mortgage, pledge, assessment, security interest,
lease, lien, adverse claim, levy, charge or other encumbrance of any kind, or
any conditional sale contract, title retention contract or other contract to
give any of the foregoing, and “Permitted Lien” means (a) any Lien for Taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
generally accepted accounting principles; (b) any statutory Lien arising in the
ordinary course of business by operation of Law with respect to a liability that
is not yet due or delinquent; and (c) any minor imperfection of title or similar
Lien which individually or in the aggregate with other such Liens does not
materially impair the value of the property subject to such Lien or the use of
such property in the conduct of the Business.)

     1.4 Excluded Assets. Notwithstanding the foregoing, the Assets shall not
include any of the following:

          1.4.1 Articles of organization, operating agreements, minute books,
ownership records, tax returns, books of account or other records having to do
with the limited liability company organization of Seller;

4

--------------------------------------------------------------------------------

          1.4.2 The rights that accrue or will accrue to Seller under this
Agreement;

          1.4.3 The rights to any of Seller's claims for any federal, state,
local or foreign income tax refunds;

          1.4.4 Except as provided in Section 1.1, the deposits, deposit
accounts and investments plus all other cash, cash equivalents, deposits,
deposit accounts and investments arising from the Business on or before the
Determination Date;

          1.4.5 All insurance and reinsurance, surety, bonding, or indemnity
policies, binders or contracts, and the benefits of any prior insurance coverage
to the extent still available (collectively, the “Insurance Policies”), as
established or obtained with respect to the Business or the Assets on or before
the Determination Date; and

          1.4.6 The other assets, properties or rights disclosed in Schedule
1.4.6 (collectively, the “Excluded Assets”).

     1.5 Procedures for Assets Not Transferable. If any License Agreement,
Lease, Authorization, General Contract or any other property or right included
in the Assets or Assumed Liabilities is not assignable or transferable without
the consent of a third party and such consent has not been obtained by Seller
before the Closing Date, this Agreement and the related instruments of transfer
shall not constitute an assignment or transfer thereof, and Purchaser shall not
assume Seller’s obligations with respect thereto, but Seller (with the
reasonable cooperation of Purchaser) shall use its best efforts to obtain such
consent as soon as possible after the Closing. With respect to each License
Agreement, Lease, Authorization, General Contract or other property or right for
which a necessary consent has not been obtained (excluding nontransferable
Authorizations), Seller shall use commercially reasonable efforts to otherwise
obtain for Purchaser, at no additional cost to Purchaser, the benefits of such
License Agreement, Lease, Authorization, General Contract or other property or
right until such consent is obtained or it becomes apparent that Seller will be
unable to obtain such consent.

ARTICLE 2
ASSUMPTION OF LIABILITIES BY PURCHASER

     2.1 Assumed Liabilities. At and after the Closing, Purchaser shall assume
and pay in a timely fashion and be responsible for only the specific obligations
and liabilities of Seller (the “Liabilities”) that arise out of the Business or
the Assets and that are specifically identified on Schedule 2.1 and in this
Section 2.1 (the “Assumed Liabilities”). Subject to the express exclusions set
forth in Section 2.2, the Assumed Liabilities shall include all payment and
performance obligations arising after the Closing Date and relating to the
License Agreements, Leases and the General Contracts, except to the extent
attributable to (a) any breach or default by Seller under any of the same on or
before the Determination Date or (b) any material liability or obligation
outside the ordinary course of business not disclosed by Seller pursuant to this
Agreement, insofar as disclosure thereof is required hereunder and Purchaser
does not receive property or services of substantially equivalent value in
respect of such liability or obligation.

5

--------------------------------------------------------------------------------

     2.2 Liabilities Not Assumed. Purchaser shall not assume or be responsible
for any of the following liabilities or obligations (the “Excluded
Liabilities”):

          2.2.1 any product liability or similar claim for injury to person,
business or property, regardless of when made or asserted, which arises out of
or is based upon any express or implied representation, warranty, agreement or
guarantee made by Seller or alleged to have been made by Seller, or which is
imposed or asserted to be imposed by operation of law in connection with any
service performed or product sold or leased by or on behalf of Seller on or
before the Closing, including without limitation any claim relating to any
product delivered in connection with the performance of such service and any
claim seeking recovery for consequential damages, lost revenue or income;

          2.2.2 sales or use taxes or other taxes of any kind, assessments and
penalties (A) payable with respect to the operation of the Business or ownership
of the Assets by Seller on or before the Closing or from other properties or
operations of Seller unrelated to the Business or the Assets or (B) incident to
or arising as a consequence of the negotiation or consummation by Seller of this
Agreement and the transactions contemplated hereby;

          2.2.3 any liability or obligation under or related to the Excluded
Assets;

          2.2.4 any liability or obligation of Seller of any kind, known or
unknown, contingent or otherwise, not either enumerated as an Assumed Liability
in Section 2.1 or resulting from any other covenant, agreement or indemnity of
Seller in this Agreement or the other Purchase Documents (as defined below) and
instruments to be executed and delivered by Seller;

          2.2.5 any liability or obligation resulting from violations of any
laws or regulations applicable to the Business or the Assets by Seller before
the Determination Date or from infringement of third-party rights or interests
with respect to the Business before the Determination Date;

          2.2.6 any employee liabilities relating to present and past employees
of the Business with respect to plans, programs, policies, commitments and other
benefit entitlements established or existing on or before Closing (whether or
not such liabilities are accrued or payable at Closing, and whether or not such
liabilities are contingent in nature), including: 

     (A) any liability or obligation for workers’ compensation;

          (B) any current or future liabilities to employees retiring on, before
or after the Closing and their dependents (excluding employees employed by
Purchaser after the Closing and who subsequently retire);

          (C) any current or future liabilities for benefits that may have been
accrued or earned by any employees associated with the Business on or before
Closing under any pension plans relating to service before the Closing Date;

6

--------------------------------------------------------------------------------

          (D) any current or future liabilities for claims incurred before
Closing and related expenses with respect to any employees associated with the
Business under any welfare or disability plans established or existing at or
before Closing, regardless of when filed with Purchaser, Seller or the claims
administrator for any such plan;

          (E) any retrospective premium on pension, savings, thrift or
profit-sharing plan contributions relating to any employees associated with the
Business incurred or accrued before the Closing Date, regardless of when
invoiced or recorded; or

          (F) any monetary liability for severance payments that may arise at
any time in favor of any of Seller's employees under any plan, program, policy,
commitment or any other benefit entitlement, provided such monetary liability
relates to periods of employment before the Closing;

          2.2.7 any Litigation (as defined herein) pending or threatened against
Seller or the Assets, if the cause of action or activities giving rise to such
Litigation arose or accrued before the Closing Date; or

          2.2.8 any liability or obligation with respect to any option or
warrant granted to any person or entity by Seller; or

          2.2.9 any liability or obligation of Seller arising or incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby and fees and expenses of counsel,
accountants, brokers and other experts employed by Seller.

ARTICLE 3
CLOSING AND PURCHASE PRICE

     3.1 Closing. The closing of the purchase and sale of the Assets and the
transfer and assumption of the Assumed Liabilities (the “Closing”) shall take
place at the offices of Nelson Mullins Riley & Scarborough LLP, Atlanta, Georgia
at 10:00 a.m. on May 1, 2007 (the “Closing Date”), unless Seller and Purchaser
otherwise agree.

     3.2 Purchase Price. The aggregate purchase price consideration for all of
the Assets shall be (a) $6,000,000 (the “Purchase Price”) in cash or immediately
available funds to be paid to Seller at Closing, subject to adjustment as set
forth in Section 3.5 below and less the Escrow Amount as defined in Section 3.6
(such difference, the “Closing Payment”) and (b) if earned under the terms and
conditions of Section 3.4, the Earnout (as defined below) at the times and in
the amounts specified in Section 3.4.

     3.3 Tax Allocation. The parties agree that the Purchase Price represents
the fair market value of the Assets. The Purchase Price shall be allocated by
Purchaser among the Assets acquired in accordance with Section 1060 of the
I.R.C. (as defined herein) in a manner reasonably acceptable to Seller. Seller
and Purchaser hereby covenant and agree not to take a position on any income tax
return, before any governmental agency charged with the collection of any income
tax or in any judicial proceeding that is in any way inconsistent with the terms
of this Article 3.

7

--------------------------------------------------------------------------------

     3.4 Earnout.

          (a) Nature of Earnout Payment. In addition to the Purchase Price,
Purchaser shall pay to Seller an amount equal to the excess, if any, of EBITDA
for the Business during each of the measurement periods covered by Section
3.4(b) hereof over the target amount of EBITDA set forth therein (the “Hurdle
EBITDA”), multiplied by five for the first measurement period and multiplied by
four for the second measurement period (the “Earnout”). The Earnout for each
measurement period will be calculated and paid to Seller in cash upon the
finalization of Purchaser’s second quarter review (which will occur no later
than August 15, 2008 with respect to the first measurement period and August 15,
2009 with respect to the second measurement period).

          (b) Period of Payment. The periods for calculation and payment of the
Earnout are as follows:

          Hurdle  Measurement Period       EBITDA Amount 
May 1, 2007-April 30, 2008     $720,000  May 1, 2008-April 30, 2009  $1,000,000 


          (c) Definitions.

               (i) “EBITDA” means the consolidated net income of the Business
before interest, federal, state, local and foreign income taxes, depreciation
and amortization, determined in accordance with GAAP.

               (ii) “GAAP” means United States generally accepted accounting
principles, consistently applied.

          (d) To facilitate the proper measurement of EBITDA, Purchaser will
operate the Business as a separate cost center through April 30, 2009. Purchaser
will not allocate any corporate level expenses to the cost center (including
corporate level executive compensation and such executives' travel expenses, and
expenses related to internal legal, accounting or information technology
functions). Purchaser will, however, allocate direct costs of the Business to
the cost center (including but not limited to expenses related to health and
dental insurance, accidental death and dismemberment insurance, short term
disability insurance, commercial insurance and any external legal costs related
to the cost center). Purchaser acknowledges that part of its overall strategy is
to cross-sell the products of the Business to Purchaser’s customer base, and the
Seller Parties acknowledge that Purchaser’s cross-selling strategy may or may
not be successful. For so long as McAllister and Hamlet are employees of
Purchaser after the Closing, McAllister and Hamlet will have, subject to
Purchaser’s ultimate supervisory authority over the Business, general management
and supervisory responsibilities with respect to the employees originally
acquired with the Business (the “Legacy Employees”). Purchaser acknowledges and
agrees that, during the Earnout period, the efforts of the Legacy Employees will
be focused on enhancing the operations and profitability of the Business. During
the Earnout period, Seller, McAllister and Hamlet will receive profit and loss
statements, calculations of EBITDA and a general ledger with entries down to the
transaction level with respect to the Business within thirty (30) days after the
end of each calendar month. Purchaser will not, directly or indirectly, avoid or
seek to avoid the observance or performance of this Section 3.4 but will act in
good faith in carrying out the provisions of this Section 3.4.

8

--------------------------------------------------------------------------------

          (e) If either a Core Product Event or a Terms and Conditions Change
occurs at any time during the measurement period for the Earnout, the Earnout
shall be payable as follows:

               (i) if either a Core Product Event or a Terms and Conditions
Change occurs during the first measurement period and the Business has satisfied
the Hurdle EBITDA Amount for such period (measured on a pro rata basis as
described in clause (y) below using the cumulative EBITDA for the Business for
the period from May 1, 2007 to the month-end of the Business immediately
preceding the month in which the Core Product Event or Terms and Conditions
Change occurs), Purchaser shall pay to Seller, in lieu of the Earnout otherwise
payable under this Section 3.4, the greater of (x) $2,500,000 or (y) an amount
calculated as follows:

(A) The EBITDA earned in the first measurement period through the month-end of
the Business immediately preceding the month in which the Core Product Event or
Terms and Conditions Change occurs shall be divided by the number of months in
the first measurement period through such month-end, then multiplied by 12.

(B) The sum of $720,000 shall be subtracted from the amount calculated in
subparagraph (A). (If the amount so obtained is a negative number, the Business
shall be deemed not to have satisfied the Hurdle EBITDA Amount for such period
and Purchaser shall pay nothing to Seller).

(C) The result so obtained (if a positive number) shall be multiplied by five,
and the product so obtained shall be the amount in dollars Purchaser shall pay
to Seller if greater than $2,500,000.

               (ii) if the Core Product Event or Terms and Conditions Change
occurs during the second measurement period and the Business has satisfied the
Hurdle EBITDA Amount for such period (measured on a pro rata basis as described
in the following sentence), Purchaser shall pay $1,100,000 to Seller in lieu of
the Earnout otherwise payable under this Section 3.4. The determination of
whether the Business has satisfied the Hurdle EBITDA Amount for such period
shall be made as follows:

(A) The EBITDA earned in the second measurement period through the month-end of
the Business immediately preceding the month in which the Core Product Event or
Terms and Conditions Change occurs shall be divided by the number of months in
the second measurement period through such month-end, then multiplied by 12.

9

--------------------------------------------------------------------------------

(B) The sum of $1,000,000 shall be subtracted from the amount calculated in
subparagraph (A).

(C) If the result so obtained is a positive number, the Business shall be deemed
to have satisfied the Hurdle EBITDA Amount for such period and Purchaser shall
pay $1,100,000 to Seller. If the result so obtained is a negative number, the
Business shall be deemed not to have satisfied the Hurdle EBITDA Amount for such
period and Purchaser shall pay nothing to Seller.

               (iii) “Core Product Event” shall mean Purchaser’s cessation
(other than due to circumstances beyond Purchaser’s control such as changes in
law, strikes, boycotts or similar events) of selling and promoting any of the
following software products of Seller: (A) remote deposit and checkscan; (B)
remittance and lockbox; (C) voice and speech recognition; (D) document and
report management; or (E) data conversion. Seller acknowledges that Purchaser
already sells and markets products that are similar to Seller’s remote deposit
and checkscan and document and report management products.

               (iv) “Terms and Conditions Change” means a material deviation by
Purchaser from the covenants in Section 3.4(d) that materially and adversely
affects Seller's ability to receive the Earnout. A Change in Control, in and of
itself, shall not be deemed to be a Terms and Conditions Change. “Change of
Control” shall mean (A) the acquisition of more than 50% of the total combined
voting power of all outstanding securities of Purchaser; (B) a merger or
consolidation in which Purchaser is not the surviving entity; or (C) the sale of
all or substantially all of Purchaser’s assets.

     3.5 Net Working Capital Purchase Price Adjustments. The Purchase Price
shall be subject to adjustment as follows:

          (a) At the Closing, Seller shall deliver to Purchaser a statement (the
“Closing Date Statement”) setting forth good faith estimates with respect to the
Assets and Assumed Liabilities as of the Closing Date. The Closing Date
Statement will be prepared in accordance with the balance sheet included in the
Stub Financial Statements (as defined below, except that it shall include only
the Assets and the Assumed Liabilities), and shall be accompanied by a statement
setting forth the calculation of the Closing Date Net Working Capital (as
defined below). If the Closing Date Net Working Capital is less than $50,000,
the amount of such deficiency shall be deducted from the Purchase Price at the
Closing and, if the Closing Date Net Working Capital is more than $50,000, the
amount of such overage shall be paid to Seller at the Closing. For purposes of
this Agreement, “Closing Date Net Working Capital” means Seller's current assets
less current liabilities (including deferred revenue balances) determined in
accordance with the methodology used in the balance sheet included in the Stub
Period Financials (as defined below).

          (b) Within sixty (60) days of the Closing Date, Purchaser will review
the Closing Date Statement and the calculation of the Closing Date Net Working
Capital and, if Purchaser disputes the calculation of the Closing Date Net
Working Capital, Purchaser shall notify Seller in writing (the “Dispute Notice”)
of the amount, nature and basis of such dispute. Seller shall have thirty (30)
days from the receipt of the Dispute Notice to dispute Purchaser’s adjustment to
the Closing Date Net Working Capital.

10

--------------------------------------------------------------------------------

If Seller fails to dispute such adjustment within such time period, then the
adjustment shall be final and conclusive. In the event of a dispute, Purchaser
and Seller shall first use their diligent good faith efforts to resolve such
dispute between themselves. If the parties are unable to resolve the dispute
within thirty (30) days after delivery of the Dispute Notice, then any remaining
items in dispute shall be submitted to an independent nationally recognized
accounting firm selected in writing by Purchaser and Seller or, if Purchaser and
Seller fail or refuse to select a firm within ten (10) days after written
request therefor by Purchaser or Seller, such an independent nationally
recognized accounting firm shall be selected in accordance with the rules of the
American Arbitration Association (the “Chosen Firm”). All determinations
pursuant to this section shall be in writing and shall be delivered to the
parties. The Chosen Firm shall only resolve specific issues in dispute between
the parties as set forth in the Dispute Notice in determining the Closing Date
Net Working Capital. The determination of the Chosen Firm as to the resolution
of any dispute shall be binding and conclusive upon all parties. A judgment on
the determination made by the Chosen Firm pursuant to this section may be
entered in and enforced by any court having jurisdiction over the matter. The
fees and expenses of the Chosen Firm in connection with the resolution of
disputes pursuant to this section shall be shared equally by Purchaser on one
hand and Seller on the other hand; provided, however, that if the Chosen Firm
determines that one party has adopted a position or positions with respect to
the calculation of Closing Date Net Working Capital that is frivolous or clearly
without merit, the Chosen Firm may, in its discretion, assign a greater portion
of any such fees and expenses to such party. The final amount of the Closing
Date Net Working Capital as determined pursuant to this section shall be the
“Final Net Working Capital.”

          (c) If the Final Net Working Capital is less than the Closing Date Net
Working Capital, then Seller shall pay the difference to Purchaser within five
days of the determination of the Final Net Working Capital. If the Final Net
Working Capital is more than the Closing Date Net Working Capital and is also
greater than $50,000, the Purchaser shall pay the difference to Seller within
five days of such determination. Seller covenants to retain $25,000 in the
limited liability companies after the Closing that is earmarked for paying any
adjustments owed to Purchaser under this Section 3.5(c).

     3.6 Establishment of Escrow. Two Hundred Fifty Thousand Dollars
($250,000.00) of the Purchase Price (the “Escrow Amount”) to be paid by
Purchaser under Section 3.2 shall be delivered at Closing to JP Morgan Chase
(the “Escrow Agent”), which shall hold such funds in escrow (the “Escrow”)
pursuant to the terms of an Escrow Agreement in the form of Exhibit A (the
“Escrow Agreement”). In addition to the Escrow Amount, Purchaser shall have a
right of set-off against the Earnout in an amount up to $250,000 to secure
Seller's obligations under Section 8.1.

     3.7 Prorations. The following prorations relating to the Assets and the
ownership and operation of the Business will be made as of the Closing Date,
with Seller liable to the extent such items relate to any time period before the
Closing Date and Purchaser liable to the extent such items relate to periods
beginning with and subsequent to the Closing Date:

          (a) rents, additional rents, taxes and other items payable by Seller
under any Lease for real property;

          (b) the amount of rents, taxes and charges for sewer, water,
telephone, electricity and other utilities relating to the real property subject
to any Lease for real property; and

          (c) all other items (excluding personal property taxes and other
taxes) normally adjusted in connection with similar transactions.

11

--------------------------------------------------------------------------------

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

     The Seller Parties hereby represent and warrant, jointly and severally, to
Purchaser, except as set forth on the disclosure schedules attached hereto, each
of which exceptions shall specifically identify the relevant subsection hereof
to which it relates, as follows:

     4.1 Limited Liability Company Existence. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Missouri. McAllister, Hamlet and Murphy collectively own a majority
of all of the interests in Seller as disclosed in Schedule 4.1 (which schedule
also lists the other owners of Seller). There are no outstanding contracts or
agreements relating to the issuance, sale or transfer of any equity interests in
Seller. Seller has the power and authority to conduct the Business and to own
and lease all of its properties and assets related to the Business (including
the Assets). Seller is duly qualified or licensed to do business and is in good
standing under the laws of the State of Missouri and in each other jurisdiction
in which the nature of its business or the ownership or leasing of its
properties makes such qualification necessary. Except as disclosed in Schedule
4.1, Seller has no subsidiaries and does not own shares of the capital stock (or
equity interests in) of any other entity.

     4.2 Limited Liability Company Power; Authorization; Enforceable
Obligations. Seller has the power and authority (including full limited
liability company power and authority) to execute and deliver this Agreement and
the other Purchase Documents and to perform its obligations hereunder and
thereunder. Seller has taken all necessary limited liability company action to
authorize the execution and delivery of this Agreement and the Purchase
Documents (as defined in Section 10.3 below) and the consummation of the
transactions contemplated hereby and thereby. This Agreement and the Purchase
Documents constitute the legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their terms and conditions.

     4.3 No Conflict. Neither the execution and delivery of this Agreement and
the other Purchase Documents, nor the consummation of the transactions
contemplated hereby or thereby, will (a) violate any law, regulation, ordinance,
governmental restriction, order, judgment or decree (collectively, “Laws”)
applicable to the Seller Parties, the Business or the Assets; (b) violate or
conflict with any provision of any articles of organization, operating
agreement, charter, bylaw or other governing or organizational instrument of
Seller; or (c) conflict with, result in the breach of or constitute a default
under any mortgage, lease, indenture, license, instrument, trust, contract,
agreement or other commitment or arrangement to which any Seller Party is a
party or by which Seller or any of the Assets are bound.

12

--------------------------------------------------------------------------------

     4.4 Required Government Consents. Except as listed in Schedule 4.4 (such
scheduled items being referred to herein as the “Required Government Consents”),
no approval, authorization, certification, consent, variance, permission,
license or permit to or from, or notice, filing or recording to or with, any
government or governmental authority is necessary for the execution and delivery
of this Agreement and the Purchase Documents by Seller or the consummation by
Seller of the transactions contemplated hereby or thereby or the ownership and
use of the Assets and the conduct of the Business (including, to Seller's
knowledge, by Purchaser, assuming such ownership and use is the same as the
ownership and use by Seller).

     4.5 Required Contract Consents. Except as disclosed in Schedule 4.5 (such
scheduled items being referred to herein as the “Required Contract Consents”),
no approval, authorization, consent, permission or waiver to or from, or notice,
filing or recording to or with, any person is necessary for (a) the execution
and delivery of this Agreement and the other Purchase Documents by Seller or the
consummation by Seller of the transactions contemplated hereby or thereby; (b)
the transfer and assignment to Purchaser at Closing of the Leases, License
Agreements or the General Contracts; or (c) the ownership and use of the Assets
and the conduct of the Business (including, to Seller's knowledge, by Purchaser,
assuming such ownership and use is substantially the same as the ownership and
use by Seller).

     4.6 Financial Matters. Attached hereto as Schedule 4.6 are the audited
balance sheets and statements of income and cash flow as of and for the fiscal
years ended December 31, 2006 and December 31, 2005 (the “Year-End Financials”)
for Seller and TDB (as defined in Section 4.29) and the unaudited balance sheets
and statements of income and cash flow for Seller and TDB as of and for the
month ended March 31, 2007 (the “Stub Period Financials”; the Year-End
Financials and the Stub Period Financials are collectively the “Financial
Statements”). The Financial Statements are true, complete and correct in all
material respects and fairly present the financial position of Seller and TDB as
of the dates thereof and the results of their operations for the respective
periods thereof. The Financial Statements were prepared in accordance with GAAP;
provided, however, that the Stub Period Financials are subject to normal
year-end adjustments and lack footnotes and other presentation items.

     4.7 Absence of Changes. Except for the execution and delivery of this
Agreement and the transactions to take place pursuant hereto on or before the
Closing Date, since the date of the most recent Year-End Financials, there has
not been any event or development which, individually or together with other
such events, could reasonably be expected to result in a material adverse effect
on the Business or the Assets. Without limiting the foregoing, except as
disclosed in Schedule 4.7, there has not occurred, between the date of the most
recent Year-End Financials and the date hereof, any of the following:

          4.7.1 (a) any increase in the salary, wages or other compensation of
any employee of Seller whose annual salary is, or after giving effect to such
change would be, $5,000 or more; (b) any establishment or modification of (A)
targets, goals, pools or similar provisions in respect of any fiscal year under
any Plan (as defined below) or any employment-related contract or other
compensation arrangement with or for such employees; (B) salary ranges, increase
guidelines or similar provisions in respect of any Plan or any
employment-related contract or other compensation arrangement with or for such
employees; or (c) any adoption, entering into or becoming bound by any Plan,
employment-related contract or collective bargaining agreement, or amendment,
modification or termination (partial or complete) of any Plan,
employment-related contract or collective bargaining agreement, except to the
extent required by applicable Law; 

13

--------------------------------------------------------------------------------

          4.7.2 (a) incurrences by Seller of indebtedness with respect to the
conduct of the Business in an aggregate principal amount exceeding $10,000 (net
of any amounts discharged during such period), or (b) any voluntary purchase,
cancellation, prepayment or complete or partial discharge in advance of a
scheduled payment date with respect to, or waiver of any right of Seller under,
any indebtedness of or owing to Seller with respect to the conduct of the
Business;

          4.7.3 any physical damage, destruction or other casualty loss (whether
or not covered by insurance) affecting any of the plant, real or personal
property or equipment of Seller used or held for use in the conduct of the
Business in an aggregate amount exceeding $5,000;

          4.7.4 any material change in (a) any pricing, investment, accounting,
financial reporting, inventory, credit, allowance or tax practice or policy of
the Business or (b) any method of calculating any bad debt, contingency or other
reserve of the Business for accounting, financial reporting or tax purposes;

          4.7.5 (a) any acquisition or disposition of any assets and properties
used or held for use in the conduct of the Business, other than Inventory in the
ordinary course of business consistent with past practice; or (b) any creation
or incurrence of a Lien (other than Permitted Liens) on any assets and
properties used or held for use in the conduct of the Business;

          4.7.6 any entering into, amendment, modification, termination (partial
or complete) or granting of a waiver under or giving any consent with respect to
any General Contract, Lease or License Agreement that is required to be
disclosed under Section 1.1 above;

          4.7.7 capital expenditures or commitments for additions to property,
plant or equipment used or held for use in the conduct of the Business
constituting capital assets in an aggregate amount exceeding $5,000;

          4.7.8 any transaction with any officer or member of Seller or any
associate of any such officer or member (a) outside the ordinary course of
business consistent with past practice or (b) other than on an arm’s-length
basis;

          4.7.9 any entering into of a contract to do or engage in any of the
foregoing after the date hereof; or

          4.7.10 any other transaction involving or development affecting the
Business or the Assets outside the ordinary course of business consistent with
past practice.

     4.8 No Undisclosed Liabilities. Except as reflected or reserved against in
the balance sheet included in the Stub Period Financials or in the notes thereto
or as disclosed in Schedule 4.8, there are no liabilities against, relating to
or affecting the Business or any of the Assets, other than liabilities incurred
in the ordinary course of business consistent with past practice which in the
aggregate are not material to the condition of the Business. 

14

--------------------------------------------------------------------------------

     4.9 Title to Tangible Property. Seller has good and marketable title to all
of the tangible Assets free and clear of all material Liens whatsoever, except
for the Leases disclosed in Schedule 1.1.6 and Permitted Liens.

     4.10 Condition of Property. All of the tangible Assets are in good
operating order, condition, and repair, ordinary wear and tear excepted, and are
suitable for use in the Business in the ordinary course as presently operated.

     4.11 Inventory. All Inventory is of usable quality and includes no material
amount of obsolete or discontinued items or items that cannot be used by
Purchaser in the Business in the ordinary course, consistent with past practices
and uses.

     4.12 Contracts – General. The License Agreements listed in Schedule 1.1.1
and the General Contracts disclosed in Schedule 1.1.7 constitute all contracts,
agreements, licenses and other commitments and arrangements in effect as of the
Determination Date and included in the Assets, other than the Leases addressed
by Section 4.14. All such contracts are valid, binding and enforceable in
accordance with their terms and are in full force and effect. There are no
existing defaults by Seller under any such contracts, and no act, event or
omission has occurred that, whether with or without notice, lapse of time or
both, would constitute a default thereunder and, to the knowledge of the Seller
Parties, the other party to any such contract is not in default.

     4.13 Intellectual Property.

          4.13.1 Schedule 1.1.4 lists and describes all Intellectual Property
necessary to the conduct of the Business and specifies which items are owned and
to which items Seller has rights as a licensee or otherwise.

          4.13.2 The Intellectual Property constitutes or represents all of the
intellectual property necessary to the conduct of the Business, and Seller's
ownership and use rights with respect thereto are free and clear of Liens other
than Permitted Liens. Seller either owns, has a valid license to use, or
otherwise has such rights as may be necessary to use all of the Intellectual
Property, and, except as provided on Schedule 1.1.4, all such rights can be
transferred to Purchaser free and clear of all Liens. Seller has not infringed,
misappropriated or otherwise conflicted with any proprietary rights of any third
parties, and the Seller Parties have no knowledge of any infringement,
misappropriation or conflict that will occur as a result of the continued
operation of the Business or the Assets. No claim by any third party contesting
the validity, enforceability, use or ownership of any of the Intellectual
Property has been made, is currently outstanding or, to the knowledge of the
Seller Parties, is threatened. Seller has not received any notices of and is not
aware of any facts that indicate a likelihood of infringement or
misappropriation by, or conflict with, any third party with respect to the
Intellectual Property, including any demand or request that Seller license
rights from, or make royalty payments to, any third party.

15

--------------------------------------------------------------------------------

          4.13.3 Seller has, and immediately after the Closing Purchaser will
have, rights to use all Intellectual Property that is necessary to conduct the
Business as presently conducted by Seller. Seller has taken reasonable and
practical actions to maintain, safeguard and protect all of the Intellectual
Property.

     4.14 Leases. The Leases disclosed in Schedule 1.1.6 constitute all leasing
or rental contracts, agreements and other commitments and arrangements in effect
as of the Determination Date and included in the Assets. All Leases are valid,
binding and enforceable in accordance with their terms and are in full force and
effect. Except as set forth in Schedule 4.14, there are no existing defaults by
Seller thereunder and no act, event, or omission has occurred that, whether with
or without notice, lapse of time, or both, would constitute a default thereunder
and, to the knowledge of the Seller Parties, the other party to any such
contract is not in default.

     4.15 Litigation. Except as provided on Schedule 4.15, no claim, action,
suit, proceeding, inquiry, hearing, arbitration, administrative proceeding or
investigation (collectively, “Litigation”) is pending, or, to the knowledge of
the Seller Parties, threatened against Seller, present or former directors,
officers, managers, members or employees affecting, involving or relating to the
Business or any of the Assets. The Seller Parties do not know of any facts or
circumstances that could reasonably be expected to serve as the basis for
Litigation against Seller (or Purchaser upon acquisition of the Business), their
present or former directors, officers, managers, members or employees affecting,
involving or relating to the Business or the Assets.

     4.16 Court Orders, Decrees, and Laws.

          4.16.1 Compliance With Laws. There is no outstanding or, to the
knowledge of the Seller Parties, threatened, order, writ, injunction or decree
of any court, governmental agency or arbitration tribunal against Seller
affecting, involving or relating in an adverse manner to the Business or the
Assets. Seller is not in violation of any Laws affecting, involving or relating
to the Business or the Assets, and Seller has not received any notices of any
such alleged violation.

          4.16.2 Adequacy of Authorizations. The Authorizations constitute all
approvals, authorizations, certifications, consents, variances, permissions,
licenses or permits to or from, or filings, notices, or recordings to or with,
U.S. or non-U.S., federal, state or local governmental authorities that are
required for the ownership and use of the Assets and the conduct of the Business
under all applicable Laws. Seller is in compliance with all material terms and
conditions of such required Authorizations. All of the Authorizations are in
full force and effect and, to the Seller Parties’ knowledge, no suspension or
cancellation of any of them is being threatened, nor will any of the
Authorizations be affected by the consummation of the transactions described in
this Agreement, except to the extent any such Authorizations are assignable or
transferable only upon receipt of the Required Government Consents.

          4.16.3 Environmental Matters. The operations of Seller forming a part
of the Business comply, and have complied, in all material respects with all
applicable Laws relating to pollution or protection of the environment
(“Environmental Laws”). Seller has not received any notice of any pending or
threatened investigation, proceeding or claim with respect to the Business or
the Assets to the effect that Seller is or may be liable to any person or entity
or responsible or potentially responsible for the costs of any remedial or
removal action or other cleanup costs as a result of noncompliance with any
Environmental Laws. To the knowledge of the Seller Parties, there is no past or
present action, activity, condition or circumstance that could be expected to
give rise to any such liability on the part of Seller to any person or entity or
for any such cleanup costs.  

16

--------------------------------------------------------------------------------

     4.17 Personnel and Compensation.

          4.17.1 List of Personnel. Seller has delivered to Purchaser a true and
complete list of the names and current compensation levels of (a) all salaried
or annual employees and (b) all independent contractors or consultants
(excluding vendors and suppliers) involved in the Business.

          4.17.2 Employee Relations. There is no labor strike, dispute,
slowdown, stoppage or similar activity pending or, to the knowledge of the
Seller Parties, threatened, against Seller pertaining to the Business or the
employees involved in the Business. There are no charges, investigations,
administrative proceedings or formal complaints of discrimination (including
discrimination based upon sex, age, marital status, race, national origin,
sexual preference, handicap or veteran status) pending or, to the knowledge of
the Seller Parties, threatened, before the Equal Employment Opportunity
Commission or any federal, state, or local agency, court or similar body against
Seller pertaining to the Business or the employees of the Business and, to the
knowledge of the Seller Parties, no basis for any such charge, investigation,
administrative proceeding or complaint exists.

     4.18 Employee Benefit Plans and Arrangements.

          4.18.1 List of Plans and Obligations. Schedule 4.18 is a complete and
accurate list and description of all employee benefit plans, arrangements,
agreements, commitments, promises and other obligations of Seller to its
employees, including but not limited to every pension, retirement,
profit-sharing, deferred compensation, stock option, employee stock ownership,
severance pay, vacation, sick leave without compensation, bonus and other
incentive plans, every medical, vision, dental and other health plan, every life
insurance plan and every other written or unwritten employee program,
arrangement, agreement or understanding, commitment or method of contribution or
compensation, whether formal or informal, whether funded or unfunded and other
obligations under which Seller has been, is or will be obligated to provide
benefits to any current or former employee, retiree, director, independent
contractor, shareholder, officer, member, consultant or other beneficiary of
Seller, or dependent, spouse or other family member or beneficiary of such
person, whether during their employment with Seller or after the termination of
such employment (the “Plans” and the “Beneficiaries,” respectively).

          4.18.2 Compliance. All of the Plans have been maintained, funded and
administered in compliance, in all respects, with all Laws, including the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and the
Internal Revenue Code of 1986, as amended (the “I.R.C.”), and all regulations
and rulings related thereto. No penalties, interest or taxes related to the
Plans are due to any federal or state authority.

17

--------------------------------------------------------------------------------

          4.18.3 No Liabilities or Obligations. Except as reflected on the
Financial Statements, Seller has no liabilities or obligations to any
Beneficiaries, governmental authorities or any other parties arising out of or
relating to the Plans.

          4.18.4 No Payments. The consummation of the sale and purchase of the
Assets pursuant to this Agreement will not (a) entitle any Beneficiary to any
severance pay, unemployment compensation or any other payment contingent upon a
change in control or ownership of Seller or the Assets, or (b) accelerate the
time of payment or vesting or increase the amount of any compensation or benefit
due to any Beneficiary.

          4.18.5 No Multi-Employer Plans. None of the Plans is a multi-employer
plan, as defined in Section 3(37) of ERISA.

     4.19 Insurance Policies. There are no pending material claims against
insurance established or obtained with respect to the Business by Seller as to
which insurers have denied liability or are defending under any reservation of
rights and, to the knowledge of the Seller Parties, there exists no material
claim under such insurance that has not been properly filed by Seller.

     4.20 Broker’s or Finder’s Fees. No Seller Party has authorized any person
to act as broker or finder or in any other similar capacity in connection with
the transactions contemplated by this Agreement.

     4.21 Accounts Receivable. Except as set forth in Schedule 4.21, the
Accounts Receivable (a) arose from bona fide sales transactions in the ordinary
course of business and are payable on ordinary trade terms; (b) are legal, valid
and binding obligations of the respective debtors enforceable in accordance with
their terms; (c) are not subject to any valid set-off or counterclaim; (d) do
not represent obligations for goods sold on consignment, on approval or on a
sale-or-return basis or subject to any other repurchase or return arrangement;
(e) are collectible in the ordinary course of business consistent with past
practice in the aggregate recorded amounts thereof, net of any applicable
reserve reflected in the balance sheet included in the Stub Period Financials;
and (f) are not the subject of any actions or proceedings brought by or on
behalf of Seller.

     4.22 Vehicles. Schedule 1.1.14 contains a true and complete list of all
motor vehicles owned or leased by Seller and used or held for use in the conduct
of the Business. Except as disclosed in Schedule 1.1.14, Seller has good and
valid title to or has valid leasehold interests in or valid rights under
contract to use, each Vehicle, free and clear of all Liens other than Permitted
Liens.

     4.23 No Guarantees. None of the liabilities of the Business or of Seller
incurred in connection with the conduct of the Business is guaranteed by or
subject to a similar contingent obligation of any other Person, nor has Seller
guaranteed or become subject to a similar contingent obligation in respect of
the liabilities of any customer, supplier or other Person to whom Seller sells
goods or provides services in the conduct of the Business or with whom Seller
otherwise has significant business relationships in the conduct of the Business.

18

--------------------------------------------------------------------------------

     4.24 Tax Matters.

          4.24.1 Tax and Social Returns. Seller has correctly and timely (a)
filed all Tax and Social returns required to be filed in the manner required by
Tax and Social authorities; (b) responded to information requested by said
authorities; and (c) made all Tax and Social payments at due dates. “Tax” or
“Taxes” means all forms of levies, taxes, customs and other duties normally
deemed to be of a fiscal or customs nature, including but not limited to (a) all
taxes levied, imposed or assessed under the I.R.C., or any other statute, rule,
ordinance or law in the United States or elsewhere; (b) taxes in the nature of
sales tax, consumption tax, value added tax, payroll tax, group tax,
undistributed profits tax, fringe benefits tax, recoupment tax, withholding tax,
land tax, water rates, municipal rates, stamp duties, gift duties or other
state, territorial, provincial or municipal charges or impositions levied,
imposed or collected by any governmental body; and (c) any additional tax,
interest, penalty, charge, fee or other amount of any kind assessed, charged or
imposed in relation to the non-, late, short or incorrect payment of the same or
the failure to file any return. “Social” refers to employment-related
obligations of Seller, including all actual or contingent liabilities relating
to unemployment, health, injury, death and retirement as well as any and all
items of a similar nature.

          4.24.2 Other Matters. Except as set forth in Schedule 4.24.2, (a)
Seller is not subject to income tax in countries other than those where it is
registered; (b) if Seller is established in a country where value added tax is
applicable, Seller is duly registered as an entity subject to such Tax; (c)
expenses already incurred or which Seller is required to incur in the ordinary
course of its business are deductible from its ordinary income; (d) Seller has
not entered into any transaction which could be disregarded or recharacterized
for Tax or Social purposes on the grounds that it aimed at the avoidance of Tax
or Social obligations; (e) Seller is not the subject matter of any inquiry,
investigation or audit relating to Tax or Social matters and Seller has not been
informed of any proposed audit; and (f) Seller (1) has no assets whose tax basis
is lower than book value and (2) would, in the event of reorganization,
divestiture or otherwise, incur a Tax which could not have been anticipated by
the mere review of the Financial Statements as of the respective balance sheet
dates.

          4.24.3 Tax and Social Audits. Schedule 4.24.3 sets forth the
conclusions of any Tax or Social audit or reassessment made during any period
not yet completely time barred by applicable statutes of limitation.

          4.24.4 Returns Furnished. Schedule 4.24.4 contains true and complete
copies of (a) income tax audit reports, statements of deficiencies or audit
response letters relating to Taxes, if any, and (b) all tax returns for Seller
for all periods since December 31, 2003.

          4.24.5 Tax Basis and Tax Attributes. Schedule 4.24.5 contains an
accurate and complete description of Seller’s tax basis in its assets.

     4.25 Customers. Since December 31, 2006, no customer of the Business that
was one of the thirty largest customers of Seller, as measured by revenues
received by Seller during the twelve months ended December 31, 2006, has
discontinued or materially limited its purchases from or dealings with Seller,
and Seller has not received written or, to the knowledge of the Seller Parties,
oral notice from any such customer indicating that such customer intends to
terminate or materially reduce its dealings with the Business. Seller has no
material contracts with any customer of the Business that are not listed on
Schedule 1.1.7.

19

--------------------------------------------------------------------------------

     4.26 Secured Liabilities Amount. Schedule 4.26 lists each secured creditor
of Seller on any Asset, the amount necessary to satisfy the liability of Seller
to each such creditor and the wiring instructions or other method of payment to
be used to satisfy such liabilities in full as of the Closing Date.

     4.27 Transactions with Related Parties. Except as set forth in Schedule
4.27, within the last three years, no employee, officer, director, manager,
member (or immediate family member of the foregoing) or other affiliate of
Seller has engaged in transactions with or otherwise done business with Seller
in connection with the Business.

     4.28 Business History and Related Information. The information shown on the
Perfection Certificate attached as Exhibit B (the “Perfection Certificate”) is
accurate.

     4.29 Merger with TDB Systems, L.L.C. Prior to the date of the Agreement,
Seller merged with its affiliate, TDB Systems, L.L.C., a Missouri limited
liability company “TDB”), in a transaction in which Seller was the surviving
entity (the “Merger”). Prior to such Merger, assets used in the Business were
owned by Seller and TDB. The Merger was properly effectuated under the laws of
the State of Missouri, resulting in Seller having title to all assets and
properties (and all liabilities and obligations) of the constituent entities to
the Merger. Seller has provided Purchaser with true and complete copies of all
documents related to the Merger. No assets used in the Business were transferred
out of TDB in the six-month period preceding the Merger.

     4.30 Disclosure. Seller has completely and accurately responded to the
inquiries and diligence requests of Purchaser and its agents, representatives,
attorneys and employees in connection with the transactions contemplated by this
Agreement. No representation, warranty, or statement made by the Seller Parties
in this Agreement, the Purchase Documents or in any document or certificate
furnished or to be furnished to Purchaser pursuant to this Agreement contains or
will contain any untrue statement or omits or will omit to state any fact
necessary to make the statements contained herein or therein, under the
circumstances in which they were made, not materially misleading. The Seller
Parties have disclosed to Purchaser all facts known or reasonably available to
the Seller Parties that are material to the financial condition, operation or
prospects of the Business, and to the Assets and the Assumed Liabilities.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER

     Purchaser hereby represents and warrants to Seller as follows:

     5.1 Corporate Existence. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Tennessee.
Purchaser has the corporate power and authority to conduct its business and to
own and lease all of its properties and assets.

20

--------------------------------------------------------------------------------

     5.2 Corporate Power and Authorization. Purchaser has the corporate power,
authority, and legal right (including full corporate power and authority) to
execute and deliver this Agreement and the other Purchase Documents and to
perform its obligations hereunder and thereunder. The execution, delivery, and
performance of this Agreement by Purchaser have been duly authorized by all
necessary corporate action. This Agreement and the Purchase Documents constitute
the legal, valid, and binding obligations of Purchaser, enforceable against
Purchaser in accordance with their terms and conditions.

     5.3 No Conflict. Neither the execution and delivery of this Agreement and
the other Purchase Documents, nor the consummation of the transactions
contemplated hereby or thereby, will (1) violate any Laws applicable to
Purchaser; (2) violate or conflict with any provision of any articles or
certificate of incorporation, charter, bylaw or other governing or
organizational instrument of Purchaser; or (3) conflict with, result in the
breach of or constitute a default under any mortgage, lease, indenture, license,
instrument, trust, contract, agreement or other commitment or arrangement to
which Purchaser is a party or by which Purchaser or any of the Assets are bound,
except where such violation, conflict, breach or default would not have a
material adverse effect on Purchaser.

     5.4 Broker’s or Finder’s Fees. Purchaser has not authorized any person to
act as broker, finder or in any other similar capacity in connection with the
transactions contemplated by this Agreement.

ARTICLE 6
CLOSING

     6.1 Actions at Closing. At Closing, Purchaser and Seller shall take the
following actions in addition to such other actions as may otherwise be required
under this Agreement:

          6.1.1 Copies of Consents. Seller shall deliver to Purchaser copies of
all Required Contract Consents and all Required Government Consents.

          6.1.2 Conveyance Instruments. Seller shall deliver to Purchaser such
warranty deeds, bills of sale, assignments, and other instruments of conveyance
and transfer as Purchaser may reasonably request to effect the transfer and
assignment of the Assets to Purchaser.

          6.1.3 Assumption Agreement(s). Purchaser shall deliver to Seller one
or more assumption agreement(s) in form reasonably acceptable to Seller pursuant
to which Purchaser assumes and agrees to pay and perform the Assumed
Liabilities.

          6.1.4 Lease. Seller and Purchaser shall execute all assignments and
other documents required to assign the lease for the premises of the Business to
Purchaser.

          6.1.5 Closing Certificate. Seller shall deliver to Purchaser a
certificate of Seller’s Secretary (or comparable official) attesting to Seller’s
power and authority to enter into and perform its obligations under this
Agreement.

21

--------------------------------------------------------------------------------

          6.1.6 Perfection Certificate. Seller shall deliver to Purchaser the
executed Perfection Certificate.

     6.2 Delivery of Purchase Price. Purchaser shall deliver the Closing Payment
to Seller and the Escrow Amount to the Escrow Agent, which shall have entered
into the Escrow Agreement.

     6.3 Further Assurances. At and after the Closing and without further
consideration, each of the parties hereto shall take all such other action and
shall procure or execute, acknowledge and deliver all such further certificates,
conveyance instruments, consents and other documents as the other parties or
their counsel may reasonably request (1) to vest in Purchaser, and perfect and
protect Purchaser’s right, title and interest in, and enjoyment of, the Assets
and the Business; (2) to effect Purchaser’s assumption, payment or discharge of
all Assumed Liabilities; (3) to ensure more effectively the compliance of each
party with its agreements, covenants, warranties and representations under this
Agreement; or (4) to effect the Merger as defined in Section 4.29.

ARTICLE 7
COVENANTS OF PURCHASER AND SELLER

     7.1 Purchaser’s Cooperation. Purchaser shall use its reasonable efforts to
provide Seller such assistance as Seller may reasonably request in connection
with matters relating to Taxes. Purchaser shall retain and provide Seller with
records or information that may be relevant to any such Tax return, audit,
examination, proceeding or determination, and Purchaser shall retain all such
books and records for so long as necessary in keeping with applicable statutes
of limitations.

     7.2 Allocation of Purchase Price. The Purchase Price shall be allocated as
disclosed in Schedule 3.3, and all Tax returns and reports filed by Seller and
Purchaser with respect to the transactions contemplated by this Agreement shall
be consistent with that allocation.

     7.3 Maintenance of Books and Records. Each of Seller and Purchaser shall
preserve until the fifth anniversary of the Closing Date all records possessed
or to be possessed by such party relating to any of the Assets, Assumed
Liabilities or Business of Seller before the Closing Date. Such records may
nevertheless be destroyed by a party if such party sends to the other party
written notice of its intent to destroy records, specifying with particularity
the contents of the records to be destroyed. Such records may then be destroyed
after the 30th day after such notice is given unless another party objects to
the destruction, in which case the party seeking to destroy the records shall
deliver such records to the objecting party.

     7.4 UCC Matters. From and after the Closing Date, Seller will promptly
refer all inquiries with respect to ownership of the Assets or the Business to
Purchaser. In addition, Seller will execute such documents, assignments and
financing statements as Purchaser may request from time to time to evidence
transfer of the Assets to Purchaser, including any necessary assignments of
financing statements, assignment of rights or other similar documents.

22

--------------------------------------------------------------------------------

 ARTICLE 8
INDEMNIFICATION

     8.1 Indemnification by the Seller Parties. Each of the Seller Parties shall
indemnify, defend and hold harmless Purchaser and its subsidiaries, successors
and permitted assigns, and the directors, officers, employees and agents of each
(collectively, the “Purchaser Indemnitees”) at, and at any time after, the
Closing, from and against any and all demands, claims, actions or causes of
action, assessments, losses, damages, liabilities, costs and expenses, including
reasonable fees and expenses of counsel, other expenses of investigation,
handling and litigation, and settlement amounts, together with interest and
penalties (collectively, a “Loss” or “Losses”), asserted against, resulting to,
imposed upon or incurred by the Purchaser Indemnitees, directly or indirectly,
by reason of, resulting from, incident to or arising in connection with any of
the following:

          8.1.1 Breach of Obligation. Any breach of any representation, warranty
or agreement of any of the Seller Parties contained in or made pursuant to this
Agreement and the other Purchase Documents, including the agreements and other
instruments contemplated hereby and thereby; and

          8.1.2 Excluded Liabilities. Any liabilities or obligations of any kind
or nature whatsoever, whether accrued, absolute, contingent, or otherwise, known
or unknown, arising out of or in connection with any Excluded Assets or the
conduct of the Business or the ownership or use of the Assets before the Closing
Date, except for the Assumed Liabilities.

     8.2 Indemnification by Purchaser. Purchaser shall indemnify, defend, and
hold harmless Seller, each director, officer, member, manager, employee and
agent of Seller, and their respective heirs, successors and permitted assigns
(collectively, the “Seller Indemnitees”) at, and at any time after, the Closing,
from and against any and all Losses asserted against, resulting to, imposed upon
or incurred by the Seller Indemnitees, directly or indirectly, by reason of,
resulting from, incident to or arising in connection with any of the following:

          8.2.1 Breach of Obligation. Any breach of any representation,
warranty, or agreement of Purchaser contained in or made pursuant to this
Agreement or the other Purchase Documents, including the agreements and other
instruments contemplated hereby and thereby;

          8.2.2 Assumed Liabilities. Any of the Assumed Liabilities; and

          8.2.3 Post-Closing Operations. The ownership and operation of the
Assets and Business from and after the Closing Date, except for Losses that
arise from Purchaser’s operation of the Business after Closing due to the
failure of Seller to obtain the Required Government Consents or the Required
Contract Consents before Closing.

     8.3 Notice of Claim. The party entitled to indemnification hereunder (the
“Claimant”) shall promptly deliver to the party liable for such indemnification
hereunder (the “Obligor”) notice in writing (the “Required Notice”) of any claim
for recovery under Section 8.1 or Section 8.2, specifying in reasonable detail
the nature of the Loss and, if known, the amount (or an estimate of the amount)
of the liability arising therefrom (the “Claim”). The Claimant shall provide to
the Obligor as promptly as practicable thereafter information and documentation
reasonably requested by the Obligor to support and verify the claim asserted,
provided that, in so doing, it may restrict or condition any disclosure in the
interest of preserving privileges of importance in any foreseeable litigation.

23

--------------------------------------------------------------------------------

     8.4 Defense. If the facts pertaining to the Loss arise out of the claim of
any third party (other than a member of the Purchaser Indemnitees or the Seller
Indemnitees, whichever is entitled to indemnification for such matter) and
indemnification is available by virtue of the circumstances of the Loss, the
Obligor must assume the defense or the prosecution thereof, including the
employment of counsel or accountants at its cost and expense. If representation
of both the Obligor and the Claimant by such counsel would be inappropriate due
to actual or potential differing interests between the Obligor and the Claimant
in such proceeding (such as the availability of defenses to the Claimant), the
Claimant (together with all other indemnified parties which may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the reasonable fees and expenses to be paid by the Obligor. The
Claimant shall have the right to determine and adopt (or, in the case of a
proposal by Obligor, to approve) a settlement of such matter in its reasonable
discretion, except that Claimant need not consent to any settlement that (a)
imposes any non-monetary obligation or (b) Obligor does not agree to pay in
full. The Obligor shall not be liable for any settlement of any such claim
effected without its prior written consent, which shall not be unreasonably
withheld, delayed or conditioned. Whether or not the Obligor chooses to so
defend or prosecute such claim, all the parties hereto shall cooperate in the
defense or prosecution thereof and shall furnish such records, information, and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals, as may be reasonably requested in connection therewith.

     8.5 Limitations. Notwithstanding anything in this Article 8 to the
contrary:

          8.5.1 Threshold; Maximum. No indemnification or any other claim for
damages under this Agreement or any other instrument or agreement to be executed
and delivered by the parties hereto in connection with the transactions
contemplated hereby shall be payable by any party to any other party until (and
then only to the extent that) the total of all Losses from such claim equals or
exceeds $50,000; provided, that the foregoing limitation on Purchaser’s right to
indemnity will not apply to Claims under Section 8.1.2 for Excluded Liabilities
as defined in Section 2.2 (other than those Excluded Liabilities defined in
Section 2.2.4). In no event shall the aggregate indemnification obligations to
either the Seller Indemnitees or the Purchaser Indemnitees under this Article 8
exceed the total Purchase Price.

          8.5.2 Time of Assertion. No indemnification shall be payable by any
party with respect to matters as to which it has not received notice from the
Claimant within the survival periods set forth in Section 10.16, except that
there shall be no limitation on the time during which indemnification may be
sought or obtained for (A) Losses based on Excluded Liabilities; or (B) any
instance of fraud or any knowing and willful breach by any party of any
provision of this Agreement or any other instrument or agreement to be executed
and delivered by such party in connection with the transactions contemplated
hereby.

24

--------------------------------------------------------------------------------

     8.6 Indemnification Exclusive Remedy. In the absence of fraud, and except
for non-monetary equitable relief, if the Closing occurs, indemnification
pursuant to the provisions of this Article 8 shall be the sole and exclusive
remedy of the parties for any breach of any representation or warranty contained
in this Agreement.

ARTICLE 9
NONCOMPETITION AND NONSOLICITATION

     Seller, McAllister, Hamlet and Murphy recognize that (i) Purchaser is
entering into this Agreement primarily because of the covenants and assurances
made by the Seller Parties hereunder; and (ii) the covenants of Seller,
McAllister, Hamlet and Murphy not to compete is necessary to insure the
continuation of the Business after the Closing. Therefore, in consideration of
the premises and as an inducement for Purchaser to enter into this Agreement and
consummate the transactions set forth herein, Seller, McAllister, Hamlet and
Murphy agree as follows:

     (a) For a period of two (2) years from and after the date of this
Agreement, each of Seller, McAllister, Hamlet and Murphy will not, and will
cause each of their affiliates not to, directly or indirectly, engage or invest
in, own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by, associated with
or in any manner connected with, or render services or advice or other aid to,
or guarantee any obligation of, any person engaged in or planning to become
engaged in the business of Seller or any other business whose activities compete
in whole or in part with the business in which Seller was engaged before the
Closing within the United States.

     (b) For a period of two (2) years from and after the date of this
Agreement, each of Seller, McAllister, Hamlet and Murphy will not, and will
cause each of their affiliates not to, directly or indirectly, (A) entice,
induce or attempt to cause any former officer or employee of Seller to terminate
his or her employment with Purchaser or (B) hire or employ any such officer or
employee.

     (c) For a period of two (2) years from and after the date of this
Agreement, each of Seller, McAllister, Hamlet and Murphy will not, and will
cause each of their affiliates not to, directly or indirectly, solicit the
business of any customer of the Business.

     (d) In the event of a breach by any of Seller, McAllister, Hamlet or Murphy
of any covenant set forth in this Article 9, the term of such covenant with
respect to the breaching party shall be extended by the period of the duration
of such breach.

     (e) For a period of two (2) years from and after the date of this
Agreement, each of Seller, McAllister, Hamlet and Murphy will not, and will
cause each of their affiliates not to, directly or indirectly, disparage
Purchaser or Seller or any shareholder, member, director, officer, manager,
employee or agent of Purchaser or Seller.

25

--------------------------------------------------------------------------------

Each of Seller, McAllister, Hamlet and Murphy acknowledges that all of the
restrictions in this Article 9 are reasonable in all respects, including
duration, geographic territory and scope of activity restricted. Each of Seller,
McAllister, Hamlet and Murphy agrees that each of the covenants contained in
this Article 9 shall be construed as separate agreements independent of any
other provision of this Agreement or of any other agreement between the Seller
Parties and Purchaser or any other entity. Each of Seller, McAllister, Hamlet
and Murphy agrees that the existence of any claim or cause of action by any of
Seller, McAllister, Hamlet or Murphy against Purchaser or any other entity,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of the covenants and restrictions contained in this
Article 9. Each of Seller, McAllister, Hamlet and Murphy acknowledges that the
breach, or threatened breach, by any of Seller, McAllister, Hamlet or Murphy of
the provisions of this Agreement shall cause irreparable harm to Purchaser,
which harm cannot be fully redressed by the payment of damages to Purchaser.
Each of Seller, McAllister, Hamlet or Murphy acknowledges that the duration and
terms of this Article 9 are reasonable under the circumstances. Accordingly,
Purchaser shall be entitled, in addition to any other right or remedy it may
have at law or in equity, to an injunction enjoining or restraining any of
Seller, McAllister, Hamlet or Murphy from any breach or threatened breach of
this Agreement. Each of Seller, McAllister, Hamlet and Murphy hereby waives the
defense in any equitable proceeding that there is an adequate remedy at law for
any such breach. This Article 9 shall survive termination of this Agreement.

 ARTICLE 10
MISCELLANEOUS

     10.1 Sales, Transfer and Documentary Taxes, etc. Seller shall pay all
federal, state and local sales, documentary and other transfer Taxes, if any,
due as a result of the purchase, sale or transfer of the Assets in accordance
herewith whether imposed by Law on Seller or Purchaser, and Seller shall
indemnify, reimburse and hold harmless Purchaser in respect of the liability for
payment of or failure to pay any such Taxes or the filing of or failure to file
any reports required in connection therewith.

     10.2 Expenses. Except as otherwise provided herein, each of Purchaser on
one hand and the Seller Parties on the other hand shall pay its or their own
expenses incidental to the preparation of this Agreement, the carrying out of
the provisions of this Agreement and the consummation of the transactions
contemplated hereby.

     10.3 Contents of Agreement; Parties in Interest; etc. This Agreement, which
includes the schedules, exhibits and the other documents, agreements,
certificates and instruments executed and delivered pursuant to or in connection
with this Agreement (collectively, the “Purchase Documents”) sets forth the
entire understanding and agreement of the parties hereto with respect to the
transactions contemplated hereby. This Agreement shall not be assigned, amended,
or modified except by written instrument duly executed by each of the parties
hereto. Any and all prior or contemporaneous negotiations, agreements,
representations, warranties and understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are superseded in
their entirety by this Agreement and the other Purchase Documents and shall not
create any liability on the part of any party hereto in favor of any other party
(or parties), except as otherwise expressly set forth herein and in the other
Purchase Documents.

26

--------------------------------------------------------------------------------

     10.4 Waiver. Any term or provision of this Agreement may be waived at any
time by the party entitled to the benefit thereof by a written instrument duly
executed by such party.

     10.5 Notices. Any notice, request, demand, waiver, consent, approval or
other communication that is required or permitted hereunder shall be in writing
and shall be deemed given only if delivered personally or sent by telecopier,
air courier or by registered or certified mail, postage prepaid, as follows:

if to Purchaser:    Goldleaf Financial Solutions, Inc.  350 Technology Parkway 
Suite 200  Norcross, Georgia 30071  (678) 992-2604 (facsimile)    With a copy
to:    Charles D. Vaughn, Esq.  Nelson Mullins Riley & Scarborough LLP  999
Peachtree Street, NE, 14th Floor  Atlanta, GA 30309  (404) 817-6189  (404)
817-6050 (facsimile)    If to any Seller Party, to:    DataTrade L.L.C.  3653
South Avenue  Springfield, Missouri 65807  Attention: Colin McAllister, CEO 
(417) 882-8423 (facsimile)    With a copy to:    Ronald E. Rucker, Esq.  Carmody
MacDonald P.C.  120 S. Central Avenue, Suite 1800  St. Louis, Missouri 63105 
(314) 854-8677  (314) 854-8660 (facsimile) 


27

--------------------------------------------------------------------------------

or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed to have been given as of
(a) the date so delivered if delivered personally or by courier or transmitted
by telecopier, or (b) on the third business day after the same is deposited in
the mail if delivered by mail.

     10.6 Georgia Law to Govern. THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA,
WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

     10.7 No Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and their respective heirs, executors, administrators, legal
representatives, successors and assigns, and nothing contained in this Agreement
or the other Purchase Documents shall be construed as conferring any rights on
any other persons (including the employees of Seller, who are expressly barred
from making any claims whatsoever as beneficiaries of the Purchase Documents).

     10.8 Headings, Gender and “Person.” All section headings contained in this
Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires. The parties agree that any such references shall be deemed and
construed to include the singular or the plural in each instance as the context
requires. Any reference to a “person” herein shall include an individual, firm,
corporation, partnership, trust, governmental authority or body, association,
unincorporated organization or any other entity. The “knowledge” of a person
shall include the current actual awareness of such person, such person’s
officers charged with the responsibility for the matters qualified by the use of
the term “knowledge” and such matters as would be revealed by a review of such
person’s records. The word “including” means “including, but not limited to.”

     10.9 Schedules and Exhibits. All exhibits and schedules referred to herein
are incorporated herein by reference and are intended to be and hereby are
specifically made a part of this Agreement.

     10.10 Severability. The invalidity or unenforceability of any provision of
this Agreement in any jurisdiction shall not invalidate or render unenforceable
such provision in any other jurisdiction.

     10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument.

     10.12 Assistance of Counsel. Purchaser on one hand and the Seller Parties
on the other hand acknowledge that they have had the assistance of counsel in
negotiating and preparing the terms of this Agreement; therefore, this Agreement
shall be construed without regard to any presumption or other rule requiring
construction against the party causing the Agreement to be drafted.

28

--------------------------------------------------------------------------------

     10.13 Time of the Essence. Time is of the essence of this Agreement.

     10.14 Actions and Proceedings. Each of the Seller Parties consents to the
exclusive jurisdiction and venue of the courts of Gwinnett County, Georgia and
the United States District Court for the Northern District of Georgia in any
action or judicial proceeding brought to enforce, construe or interpret this
Agreement. Each of the Seller Parties agrees that any forum other than those
specified in the preceding sentence is an inconvenient forum and that a suit (or
non-compulsory counterclaim) brought by any Seller Party against Purchaser or
any member of the Purchaser Indemnitees in a court of any state other than those
specified in the preceding sentence should be forthwith dismissed or transferred
to a court specified in the preceding sentence.

     10.15 Execution by Facsimile. Any party may deliver an executed copy of
this Agreement and any documents contemplated hereby by facsimile transmission
to another party, and such delivery shall have the same force and effect as any
other delivery of a manually signed copy of this Agreement or of such other
documents.

     10.16 Survival of Representations and Warranties and Covenants.
Notwithstanding any right of Purchaser (whether or not exercised) to investigate
the Business or any right of any party (whether or not exercised) to investigate
the accuracy of the representations and warranties of the other party contained
in this Agreement, the Seller Parties and Purchaser have the right to rely fully
upon the representations, warranties, covenants and agreements of the other
contained in this Agreement. The representations and warranties and covenants of
the Seller Parties and Purchaser contained in this Agreement will survive the
Closing:

                (a)       indefinitely with respect to the representations and
warranties contained in Sections 4.1, 4.2 and 4.9;   (b) until sixty (60) days
after the expiration of all applicable statutes of limitation (including all
periods of extension, whether automatic or permissive) with respect to matters
covered by Sections 4.18 and 4.24;   (c) until the later of (i) thirty days
after the completion of the first audit of financial statements containing
combined operations, or (ii) May 15, 2008 in the case of all other
representations and warranties; or   (d) with respect to each covenant or
agreement contained in this Agreement, until sixty (60) days following the last
date on which such covenant or agreement is to be performed or, if no such date
is specified, indefinitely, except that any representation, warranty, covenant
or agreement that would otherwise terminate in accordance with clause (b), (c)
or (d) above will continue to survive if a Required Notice of a Claim shall have
been timely given under Article 8 on or before such termination date, until the
related Claim for indemnification has been satisfied or otherwise resolved as
provided in Article 8.

29

--------------------------------------------------------------------------------

     10.17 Confidentiality.

          10.17.1 The Seller Parties on one hand and Purchaser on the other hand
shall hold in confidence all Confidential Information (as defined below) about
the other and shall not make any copies of, distribute or use any such
Confidential Information except as necessary to prepare for the completion of
the contemplated transactions. After the Closing, neither the Seller Parties on
one hand nor Purchaser on the other hand shall make any unauthorized disclosure
of Confidential Information about the other. Each such party, upon the first
request in writing from the other, shall return to the other all Confidential
Information in its possession without retaining any copies thereof.
Notwithstanding the foregoing, either party may disclose Confidential
Information to the extent disclosure is mandated by the legal requirements of
either party, the Nasdaq Stock Market or the SEC, as well as to professional
advisors, directors, members and senior executives as necessary. This Agreement
may also be disclosed to third parties if reasonably necessary to secure
consents or approvals to consummate the contemplated transactions. The parties
will cooperate to draft a press release for the announcement of this Agreement
as soon as possible after the execution of this Agreement by all parties.

          10.17.2 As used in this Section 10.17, “Confidential Information”
means all information relating to the Business, Purchaser’s business (current or
future), any affiliate of Purchaser, which information is reasonably regarded as
confidential or being information not in the public domain including, without
limitation: all Inventions (as defined below); technical data; research and
development information; business records, information and notes; products;
“knowhow”; Trade Secrets (as defined below); engineering or other data; designs,
specifications, processes and formulae; manufacturing or planning procedures,
techniques or information; marketing plans, strategies and forecasts; business
and product development plans, strategies and forecasts; financial statements,
budgets, prices, costs and financial projections; accounting procedures or
financial information; names and details of consumers, customers, suppliers and
agents; employee details. “Trade Secrets” means any information of the Seller
Parties, Purchaser or an affiliate of any of them (including but not limited to
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers)
which (x) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (y) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.
“Invention” means any invention, drawing, design, model, contrivance, structure,
specification, improvement, discovery, creation, idea, concept, formula, process
and other work or contribution however developed, created, made discovered or
conceived, and whether or not patented or patentable (whether by renewal or
otherwise), protected by copyright, or otherwise protected or capable of
protection by law anywhere.

30

--------------------------------------------------------------------------------

     10.18 No Public Announcements. Except as provided in Section 10.17.1,
without the prior written consent of the other parties, neither the Seller
Parties nor Purchaser shall make any press release or other public disclosure,
or make any statement to any customer, supplier, employee or other person with
regard to the contemplated transactions.

[Signatures begin on next page]

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed this Asset
Purchase Agreement on the date first written above:

“Purchaser”  Goldleaf Financial Solutions, Inc.    By:  /s/ Gregory L. Boggs
       Name:  Gregory L. Boggs Title:   CEO      “Seller Parties”    DataTrade
L.L.C.        By:  /s/ Colin D. McAllister Name:  Colin D. McAllister     /s/
Colin McAllister  Colin McAllister      /s/ Clay Hamlet  Clay Hamlet       /s/
Matt Murphy  Donald “Matt” Murphy 

 

32

--------------------------------------------------------------------------------